SUSAN HAWK
              Criminal District Attorney
              Dallas County, Texas




November 12, 2015



Mr. Michael F. Stauffacher                                                      COURT OF CRIMINAL APPEALS
Supervising Attorney, Writs Section
Texas Court ofCriminal Appeals                                                          foUV'16 2015
P.O. Box 12308
Austin, Texas 78711
                                                                                   AbeUcosta,Cferk
RE:     Ex Parte Stanley Orson Mozee, WR-82, 467-01 &
        Ex Parte Dennis Lee Allen, WR-56, 666-03

Dear Mr. Stauffacher:


On February 4, 2015 this Court remanded the above-referenced cases to the trial court to provide
the trial prosecutor with an opportunity to respond to the Brady claims of both Applicants.
Article 11.07 writs were previously filed in both cases alleging multiple grounds for relief. Both
causes were transmitted to this Court with agreed findings that Applicants were entitled to relief
based on Brady violations and the presentment of false evidence.

Pursuant to the remand order, the trial court conducted an evidentiary hearing on October 26 and
27, 2015 during which the trial prosecutor testified regarding the Brady claims. On November
10, 2015, the trial court entered and filed its Findings of Fact on Remand specifically finding the
trial prosecutor's testimony to be credible. The trial court also entered a finding that both the
trial prosecutor's testimony and his trial notes support that "he turned over thejailhouse letters to
defense counsel" (the Brady information).

Given the trial court's findings on remand and that both the trial court and the State had
previously agreed that Applicants are entitled to relief under Brady, the State is respectfully
requesting this Court to provide the State with an opportunity to respond and/or object to the trial
court's Findings of Fact on Remand.

On October 27, 2015 the State requested a transcript of the evidentiary hearing. As of today's
date, the court reporter has not completed the transcript. The State expects the transcript will be
completed sometime during the week of November 16, 2015. Accordingly, the State anticipates
being able to respond by December 15,2015.




Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600
Letter to Mr. Michael F. Stauffacher
November 12,2015           .
Page 2 of2


Please let me know if you have any questions or if you need additional information. Thank you
foTYour anticipated courtesies.




PATRICIA CfcMMINGS
Assistant District Attorney
Conviction Integrity Unit
Dallas County, Texas


cc:     Mr. Abel Acosta, Clerk of the Court
        Mr. Gary Udashen, Attorney for'Dennis Lee Allen
        Mr. Ezekiel Tyson, Attorney for Stanley Mozee




Frank Crowley Courts Building, 133 North Industrial Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600